Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Applicant’s reply filed 5/2/22 is acknowledged.  Claims 12-16 were withdrawn without traverse in the reply filed on 1/18/22.  Claims 1-11 are pending and are under examination. 
Response to Reply
Drawings
In response to applicant’s arguments, the prior drawing objections are withdrawn. 
Claim Rejections - 35 USC § 112
In response to applicant’s arguments and claim amendments, the prior rejections of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are modified and maintained. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The prior rejection of claims 1, 5-7, and 11 are modified and maintained because the scope of the claimed first, second, third, fourth and fifth guiding information is unclear.  While applicant pointed out the newly amended claim language should clarify the rejected claim language, the Office respectfully disagrees.  The metes and bounds of the first, second, third, fourth and fifth information displayed on the screen, and the first, second, third, fourth and fifth sounds are unclear.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP 2111.01(II).  What information is displayed on the screen to guide a user to place the adaptor to the mobile computing device?  Furthermore, it is also unclear how sound alone would guide a user to place the adaptor to the mobile computing device.  What is the connection between the light area of the screen, and the first (second, third, fourth, and fifth) guiding information or first (second, third, fourth, and fifth) sound? 
The prior rejection of claim 3 is modified and maintained because “a first model of the mobile computing device” is unclear.  While applicant pointed out reference numeral 100 in fig. 1 and [0026] of applicant’s disclosure, these disclosures do not clarify the scope of the first model.  Applicant also pointed out that the first model may simply refer to a specific product of such a mobile computing device.  Is this specific product referring to a specific structural feature of the mobile computing device?  In light of applicant’s explanations and applicant’s disclosure, there is ambiguity as to what the first model is referring to, especially since the model is claimed as being an unknown model in claim 5. 
The prior rejection of claim 4 is maintained because it is unclear how one skilled in the art would associate the position of the light area on the screen with the first model.  Because the first model limitation is unclear as explained in the rejections above, this association step is unclear.  
The prior rejection of claims 5 and 6 are maintained because it is unclear how one skilled in the art would determine whether the first model is not a known model.  Like above, because the first model limitation is unclear, the providing steps in each claim is unclear.  
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (“Tsai,” US Pub. No. 2014/0170757, previously cited and cited in IDS).
As to claim 1, Tsai teaches a method to improve placement of an adaptor to a mobile computing device to measure a test strip (e.g., test strip 202) coupled to the adaptor (e.g., peripheral device) with a camera (e.g., image sensor 208) and a screen (e.g., screen 206A) on a face of the mobile computing device (e.g., portable computing device 204), the method comprising: displaying a light area on a first portion of the screen (e.g., a portion 1806 of screen 206A emits light to illuminate the reaction area on test strip 202 in [0080]), wherein: the first portion is adjacent to the camera (e.g., fig. 18); and the light area and the camera are aligned with a key area of the test strip so that the camera is configured to capture an image of the key area (e.g., fig. 18 and [0080] et seq.); and providing first guiding information for a user to place the adaptor to the mobile computing device according to a position of the light area on the screen (e.g., portion 1806 may also server as alignment marker 902 (FIG. 9) to facilitate the placement of peripheral device 216A on device 204. In other examples, a separate alignment marker 902 is provided on screen 206A in [0080] et seq.).  With regard to light area being movable, see e.g., [0080] of Tsai, portion 1806 of screen emits light to illuminate the reaction area on the test strip 202.  Because portion 1806 emits light to create the light area, the light is movable on the screen and is capable of emitting light on another portion of the screen to create the light area.  Also, as to the first, second, third, fourth and fifth guiding information, see 112 rejections above, and [0080] et seq.
As to claim 2, see e.g., [0080], which teaches a portion 1806 of screen 206A (“light source”) emits light to illuminate the reaction area on test strip 202. 
As to claim 3, see e.g., fig. 9, which teaches a first model being an alignment mark 902 in [0065] et seq.; or [0080] et seq. 
As to claim 4, see e.g., [0065] or [0080] for associating the portion 1806 with the first model 902. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Jena et al. (“Jena,” US Pub. No. 2014/0072189, previously cited and cited in IDS).
See Tsai above. 
As to claims 5 and 6, see e.g., [0065], which teaches alternative alignment features; e.g., [0081] for covering the image sensor; and guiding information provided by App 212 in fig. 2B of Tsai.  While Tsai teaches the App 212, Tsai does not specifically teach providing guiding information for the user.  Jena teaches in e.g., [0105], a software application . . . posts instructions as to which direction to translate the light box accessory 30 in order to achieve the alignment. For example, a right arrow on the display would indicate to the user to translate the light box accessory 30 to the right, and so on.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have instructions directly posted to the user to allow the user to easily fix any issues related to the product. 
	As to claim 7, see e.g., [0081] when image sensor is covered; e.g., capillary path in [0079] and/or boundary 1802 in [0080]; e.g., smart dots in [0071] et seq.; and guiding information provided by App 212 in fig. 2B of Tsai.  While Tsai teaches the App 212, Tsai does not specifically teach providing guiding information for the user.  See Jena and motivation statement above. 
As to claims 8-10, see e.g., capillary path in [0079] and/or boundary 1802 in [0080]; and/or smart dots in [0071] et seq. of Tsai. 
As to claim 11, as to the capillary path, boundary, and/or smart dots, see [0071] et seq.; and guiding information provided by App 212 in fig. 2B of Tsai.  While Tsai teaches the App 212, Tsai does not specifically teach providing guiding information for the user.  See Jena and motivation statement above.
Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Tsai does not teach or suggest “wherein the light area is movable on the screen,” the Office respectfully disagrees.  As disclosed in e.g., [0080] of Tsai, portion 1806 of screen emits light to illuminate the reaction area on the test strip 202.  Because portion 1806 emits light to create the light area, the light is movable on the screen and is capable of emitting light on another portion of the screen to create the light area.  As further disclosed in [0080] of Tsai, the portion 1806 may also serve as an alignment marker 902 in fig. 9, which describes how the alignment marker can be a separate on the screen.  Thus, the disclosure of Tsai explicitly and/or implicitly shows how Tsai’s portion 1806 properly reads on the light area is movable on the screen. 
In response to applicant’s argument that Jena does not disclose “for the user to generate a track from the camera to the screen” recited in claim 7, the Office respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the rejection presented above examples of a track in Tsai that would properly read on the claimed track, which include Tsai’s boundary 1802 in [0080]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



8/8/2022